DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           BRUCE HERMAN,
                              Appellant,

                                    v.

  MASTR ALTERNATIVE LOAN TRUST 2005-1, MORTGAGE PASS
 THROUGH CERTIFICATES, SERIES 2005-1, U.S. BANK NATIONAL
               ASSOCIATION, AS TRUSTEE,
                        Appellee.

                              No. 4D19-2513

                              [May 14, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Gina Hawkins, Judge; L.T. Case No. CACE 18-019898.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.